416 A.2d 1225 (1980)
John C. WOODWARD, Defendant Below, Appellant,
v.
STATE of Delaware, Plaintiff Below, Appellee.
Supreme Court of Delaware.
Submitted June 3, 1980.
Decided June 11, 1980.
John C. Woodward, pro se.
Francis A. Reardon, Deputy Atty. Gen., Wilmington, for plaintiff-appellee.
Before DUFFY, McNEILLY and QUILLEN, JJ.
PER CURIAM:
The facts of this case and pertinent statutory references are set forth at some length in the reported opinion of the Superior Court and reference should be made thereto. Woodward v. Department of Corrections, Del.Super., 415 A.2d 782 (1980). We agree with the Superior Court's conclusion that the mandatory minimum sentencing provision of the robbery in the first degree statute, 11 Del.C. § 832(c), "does expressly limit the availability of `parole' and thereby expressly limits the operation of 11 Del.C. 4346(a)" insofar as merit and good time behavior credits for parole eligibility are concerned.
Affirmed.